I concur in the final determination of the court dismissing the bill and in the determination and the reasoning of the court, with regard to the unconstitutionality of Chap. 1346, Public Laws, passed April 19, 1906, so far as it authorizes or attempts to authorize the barring of equitable estates-tail and all remainders and reversions expectant thereon, created and in existence prior to the passage thereof.
I can not concur in the conclusion of the court that the opinion of the Appellate Division of the Supreme Court in the case of Paine v. Sackett, 27 R.I. 300, is conclusive in the present case on the question as to the nature of the interest of Emma L. Sackett on the first of October, 1908, under the will *Page 32 
of Daniel Paine, under the principle of res judicata. That question in the case at bar can not be determined upon the principle of res judicata. If the determination of the Appellate Division of the Supreme Court in Paine v. Sackett, as to the nature of the estates given by the will of Daniel Paine to his three children is sound, then this court should affirm it, and that phase of this case would be determined; for, as yet, there has been no final determination of that question. If, on the other hand, this court should find, as in my opinion it would be obliged to do, that by the terms of Daniel Paine's will equitable estates in fee-tail were not given to the three children of the testator, then the court should not hesitate to disregard the conclusions of Paine v. Sackett, The decision of that particular question was not necessary to the determination of Paine v.Sackett. If the learned judge, who wrote the opinion in that case, had been forced by the nature of the issues before him to give to that particular question the painstaking and exhaustive research which has been given to it by the counsel in the case before us, the benefit of whose labor this court has received, I am convinced that he would have come to a different conclusion. Also, I do not think it would be possible, in view of the great weight of authority and reason which has been presented to it, contrary to Paine v. Sackett, that this court could now agree with the conclusions reached in that case. The doctrine of resjudicata presents no obstacle to the present consideration of that question by this court. At the time of the opinion in Painev. Sackett the case was before the Appellate Division on demurrer to the bill. The said division then had original jurisdiction in equity causes. The court gave as its written opinion that the demurrer should be overruled. No decree has ever been entered in said cause upon said opinion. Even if an interlocutory decree had been entered, overruling said demurrer, such decree would in no sense have been a final decree in the cause, which could be pleaded in bar to another suit. But no decree has been entered, and until one is entered in the cause, there is no assurance that the opinion in Paine v. Sackett ever will be embodied in a decree. *Page 33 
"The weight of authority supports the view that it is not the finding of the court or the verdict of the jury rendered in an action that concludes the parties in subsequent litigation, but the judgment entered thereon, for the verdict when rendered, is under the control of the court in which the action was tried, and may be set aside for good reason, and hence it is necessary, in order to support the plea of res judicata, that a judgment, decree or final order should have been actually rendered and entered in the prior action or suit." A.  E. Ency. of Law, vol. 24,792.
In Hughs v. Washington, 65. Ill. 245, the court said, p. 249: "The decree is inchoate until it is approved by the chancellor and filed for record, or shall be recorded, which answers to the passing and entering it, in the English court. The mere oral announcement of the chancellor of his decision and of the grounds upon which it is based, or the reducing them to writing, is no more than the minutes taken in the English practice. The whole matter is completely under the control of the chancellor until the final decree has been filed or recorded. Until that time, he may alter, amend, change, or even disregard all that he had said in his minutes; and if, upon further reflection, he became satisfied his conclusions were wrong, it would be his duty to reverse his announcement and to decree as he was convinced the equities of the case required; or if, upon further reflection, he should doubt the correctness of his conclusion, he has the undoubted right to order a rehearing on his own motion at any time before he has passed the decree and it has been filed for record, or has been spread upon the record. But after that is done, the whole matter is beyond his control, unless it be on a bill of review, or a bill to impeach the decree or some such subsequent proceeding. It is then and not till then, that it is the decree of the court, and is res adjudicata."
When the Superior Court was established and original equity jurisdiction was given to it, the cause Paine v. Sackett was transferred to the Superior Court, and under the provisions of section 1250 of the Court and Practice Act that court was given all the former jurisdiction of the Appellate Division over *Page 34 
said cause. Included in that jurisdiction was the power to enter a decree in accordance with said opinion, or, for cause satisfactory to it, to refuse to enter it. The Superior Court would undoubtedly hesitate to enter a decree in conflict with the opinion of the Appellate Division previously rendered in a cause transferred to it from said division. It would probably only do so, after a rehearing, when some obvious mistake of law was shown to it, but it has all the power to reconsider this opinion before it enters a decree upon it that the Appellate Division had. As to that pending equity cause the Superior Court succeeded to all the jurisdiction of the Appellate Division, in the first instance, with jurisdiction in this court upon appeal after the entry of final decree.
If this court, upon further consideration of the question, should be compelled to overrule Paine v. Sackett, the Superior Court would follow the opinion in this case if it was called upon to enter a decree upon the said demurrers. If the final decree inPaine v. Sackett should be in conflict with the opinion of this court, as to the nature of the estates under consideration, that case would undoubtedly soon be before us upon appeal. The objection of a second appeal upon the same question in the same case could not be raised against such appeal, for the opinion in 29 R.I. was by the appellate division having original jurisdiction in equity causes, to which jurisdiction the Superior Court succeeded, and was not an opinion in appellate proceedings. The court therefore need not hesitate to come to a conclusion different from that expressed in Paine v. Sackett for the reason stated in its opinion. With the right to ask for a rehearing in the Superior Court, and with the right to appeal from the final decree, counsel will undoubtedly see to it that the court is not allowed to remain long in the absurd position suggested "of holding that the very same clause of the identical will in question in the two cases, gave to one beneficiary a mere life estate and to another an equitable estate-tail." The two cases would soon agree in accordance with correct legal principles, rather than be made harmonious in error. *Page 35 
Upon these considerations I conclude that the opinion inPaine v. Sackett is not res judicata in the case at bar.
The case cited in the opinion can hardly be taken as authority against the proposition that a matter is not resjudicata until a final judgment or decree has been entered.Mills v. Allen, 26 R.I. 177, does not support the doctrine that the report of a referee, unconfirmed by a decree of court, can, under ordinary circumstances, be regarded as res judicata.
In Mills v. Allen the parties, by a stipulation of reference in the prior suit, agreed that the decision of the referee should have the same effect as a final decree in the suit in equity. In the reported case the court held the parties to their agreement and considered the report as of the same effect as a final decree, and hence as res judicata, because the parties had stipulated that it should be.
The court cites a procedure in Barker v. Stowe, 20 Blatch. (U.S.), 185, where both parties had for a time proceeded upon the assumption that a decree had been entered in a former case, which was ready for final decree. Upon the question being raised, the court then signed and entered a decree in the prior suit. In the opinion in the case at bar the court says: "We should be inclined to grant the same privilege in this case, if possible, rather than be forced to disregard a former determination of our own court on the same precise question, between the same parties, relating to title under the same will." It is not clear by what procedure this court could at this time enter a decree in an equity cause pending in the Superior Court. But if its authority to so act were plain, why should this court wish to do so? If the opinion in Paine v. Sackett is not resjudicata, why should this court take steps to make it so, or why is such action necessary for the determination of the case at bar? The entry of the decree is not an essential pre-requisite to the re-affirmance, in this case, of the doctrine set out inPaine v. Sackett. For if we approve the opinion in Paine v.Sackett we can follow it, whether it be res judicata in this case or not. If we do not approve of it, why should we give the authority of a decree to an opinion which we do not approve in order that we may be bound by it? *Page 36 
Upon these considerations I can not assent to the reasoning of the court upon the question of res judicata.